



Exhibit 10.18


PIXELWORKS, INC.
CHANGE OF CONTROL AND SEVERANCE AGREEMENT
This Change of Control and Severance Agreement (the “Agreement”) is made and
entered into effective as of January 4, 2016 (the “Effective Date”), by and
between Todd A. DeBonis (the “Executive”) and Pixelworks, Inc., an Oregon
corporation (the “Company”). Certain capitalized terms used in this Agreement
are defined in Section 1 below.
R E C I T A L S
The Board believes that it is in the best interests of the Company and its
shareholders to provide the Executive with an incentive to continue Executive’s
employment following, and so to maximize the value of the Company upon, a Change
of Control for the benefit of its shareholders and to provide the Executive with
severance upon an involuntary termination. To do so, the Board believes it
appropriate to provide the Executive with certain severance benefits upon the
Executive’s termination of employment following a Change of Control or in the
case of an involuntary termination.
AGREEMENT
The parties therefore agree as follows:
1.Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:
(a)Cause. “Cause” shall mean Executive engaged in any one or more of the
following:  (i) a material act of dishonesty, fraud, misconduct, or willful
violation of any material law, ethical rule or fiduciary duty that is in
connection with Executive’s responsibilities as an executive of the Company;
(ii) acts constituting a felony or moral turpitude which the Board reasonably
believes has had or will have a material detrimental effect on the Company’s
reputation or business; or (iii) repeated willful failure to perform Executive’s
duties as an executive of the Company and the failure to effect such cure within
30 days after written notice of such violation or breach is given to Executive;
or (iv) the willful violation of any material Company policy or procedure, or
breach of any material provision of this Agreement or other agreement with the
Company, and if such violation or breach is susceptible of cure, the failure to
effect such cure within 30 days after written notice of such violation or breach
is given to Executive.
(b)Change of Control. “Change of Control” shall mean the occurrence of any of
the following events:
(i)the approval by shareholders of the Company of a merger or consolidation of
the Company with any other corporation, or of a subsidiary of the Company with
any other corporation, other than a merger or consolidation which would result
in effective voting control over the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;
(ii)the approval by the shareholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets;
(iii)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities; or
(iv)a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors who are either
identified in (A) or identified as their successors elected under this clause
(B).
(c)Good Reason Event. A “Good Reason Event” shall be any of the following: (i)
without the Executive’s express written consent, a material diminution of the
Executive’s duties, authority or responsibilities; (ii) without the Executive’s
express written consent, a reduction by the Company of the Executive’s base
salary; (iii) without the Executive’s express written consent, the imposition of
a requirement that Executive’s primary place of employment be at a





--------------------------------------------------------------------------------





facility or a location more than fifty (50) miles from the Executive’s current
work location, provided that such requirement to relocate materially increases
the Executive’s commute; or (iv) the failure of the Company to obtain the
assumption of this Agreement by any successors contemplated in Section 6 below.
The Executive must provide notice of intent to terminate for a Good Reason Event
within thirty (30) days of occurrence of the event constituting a Good Reason
Event, and the Executive may terminate for Good Reason Event only if the Company
shall fail to cure such event within fourteen (14) days of receipt of such
notice from the Executive.
(d)Involuntary Termination. “Involuntary Termination” shall mean (i) any
termination of the Executive’s employment by the Company which is not effected
for valid Cause; or (ii) any termination by the Executive for Good Reason.
(e)Termination Date. “Termination Date” shall mean the effective date of any
notice of termination delivered by one party to the other hereunder.
2.Term of Agreement. This Agreement shall terminate upon the earlier of two (2)
years after a Change of Control, or (ii) the date that all obligations of the
parties hereto under this Agreement have been satisfied.
3.At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and shall continue to be at-will, as defined under
applicable law. If the Executive’s employment terminates for any reason, the
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
established under the Company’s then existing employee benefit plans or policies
at the time of termination.
4.Severance Benefits.
(a)Termination During Change of Control Window.
(i)If Within Six Months Before a Change of Control. If the Executive’s
employment with the Company terminates as a result of an Involuntary Termination
at any time within six (6) months before a Change of Control, and the Executive
signs the release of claims pursuant to Section 7 hereto, Executive shall be
entitled to the following severance benefits:
(1)Twelve (12) months of Executive’s base salary in effect as of, and annual
target bonus in effect for the year of, the date of such termination, less
applicable withholding, payable in a lump sum thirty-five (35) days following
such Involuntary Termination.
(2)All stock options granted by the Company to the Executive prior to the Change
of Control shall accelerate and become 100% vested and exercisable to the extent
such stock options are outstanding and un-exercisable at the time of such
termination. All restricted stock units granted by the Company to the Executive
prior to the Change of Control which are outstanding and unvested as of the time
of such termination shall accelerate and become 100% vested. All stock subject
to a right of repurchase by the Company (or its successor) that was purchased
prior to the Change of Control shall have such right of repurchase lapse.
(3)The same level of Company-paid health (i.e., medical, vision and dental)
coverage and benefits for such coverage as in effect for the Executive (and any
eligible dependents) on the day immediately preceding the Executive’s
Termination Date; provided, however, that (i) the Executive constitutes a
qualified beneficiary, as defined in Section 4980B(g)(1) of the Internal Revenue
Code of 1986, as amended; and (ii) Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), within the time period prescribed pursuant to COBRA. The
Company shall continue to provide Executive with such Company-paid coverage
until the earlier of (i) the date Executive (and Executive’s eligible
dependents) is no longer eligible to receive continuation coverage pursuant to
COBRA, or (ii) twelve (12) months from the Termination Date.
(4)Rules For Uncertainty Period: During the six months following an Involuntary
Termination that occurs at some time other than in the 24 months following a
Change of Control, these further rules will apply.
(1)As of the date of the Involuntary Termination, any options that have the
potential to become vested if a Change of Control occurs in the following six
months, but which have not yet vested, will be regarded as unexpired until the
end of the six month period, at which time, if no Change of Control has
occurred, the options will expire unvested. As of the date of an Involuntary
Termination, Executive may hold restricted stock units or other rights as to
which, absent a Change of Control, would be forfeited or the the Company would
have repurchase rights, but as to which such rights would expire if a Change of
Control occurs within six months. Until it is known whether the status of such
shares or rights has changed, they shall not be forfeited or repurchased by the
Company, and all periods for exercising repurchase





--------------------------------------------------------------------------------





rights, or related thereto, shall be tolled until such time as it can be known
with certainty whether such repurchase rights have expired.
(2)If a Change of Control occurs within those six months, the benefits due under
this Agreement will accrue immediately, calculated as of the original
Involuntary Termination Date. In that event, any cash severance benefit will be
paid thirty-five (35) days following the Change of Control, and the options,
rights and shares that would have vested on the date of Executive’s Involuntary
Termination if a Change of Control agreement had then occurred, will immediately
vest. Executive will then have a minimum of six months following the Change of
Control to exercise the options (longer if a longer period would otherwise be
applicable and in no event in excess of the maximum period of such option).
(ii)If Within Twelve Months Following a Change of Control. If the Executive’s
employment with the Company terminates as a result of an Involuntary Termination
at any time within twelve (12) months after a Change of Control, and the
Executive signs the release of claims pursuant to Section 7 hereto, Executive
shall be entitled to the following severance benefits:
(1)Twelve (12) months of Executive’s base salary in effect as of the date of,
and annual target bonus in effect for the year of, the Involuntary Termination,
or, if greater for each, as in effect immediately prior to the Change of
Control, less applicable withholding, payable in a lump sum thirty-five (35)
days following such Involuntary Termination.
(2)All stock options granted by the Company to the Executive prior to the Change
of Control shall accelerate and become 100% vested and exercisable to the extent
such stock options are outstanding and un-exercisable at the time of such
termination. All restricted stock units granted by the Company to the Executive
prior to the Change of Control which are outstanding and unvested as of the time
of such termination shall accelerate and become 100% vested. All stock subject
to a right of repurchase by the Company (or its successor) that was purchased
prior to the Change of Control shall have such right of repurchase lapse.
(3)the same level of Company-paid health (i.e., medical, vision and dental)
coverage and benefits for such coverage as in effect for the Executive (and any
eligible dependents) on the day immediately preceding the Executive’s
Termination Date; provided, however, that (i) the Executive constitutes a
qualified beneficiary, as defined in Section 4980B(g)(1) of the Internal Revenue
Code of 1986, as amended; and (ii) Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), within the time period prescribed pursuant to COBRA. The
Company shall continue to provide Executive with such Company-paid coverage
until the earlier of (i) the date Executive (and Executive’s eligible
dependents) is no longer eligible to receive continuation coverage pursuant to
COBRA, or (ii) twelve (12) months from the Termination Date.
(iii)If Between Twelve Months and Twenty-Four Months Following Change of
Control. If the Executive’s employment with the Company terminates as a result
of an Involuntary Termination at any time during the period that is from twelve
(12) months after a Change of Control to twenty-four (24) months after a Change
of Control (such period being the “Second Year”), and the Executive signs the
release of claims pursuant to Section 7 hereto, Executive shall be entitled to
the following severance benefits:
(1)a lump sum cash amount payable in a lump sum thirty-five (35) days following
such Involuntary Termination calculated and payable as follows. Determine the
greater of (i) the base salary in effect as of, and the target bonus applicable
to the calendar year of, the Involuntary Termination; or (ii) the base salary in
effect as of, and the target bonus applicable to the calendar year of, the
Change of Control, as in effect immediately prior to the Change of Control.
Multiply that amount by a fraction, the numerator of which is the number of
months remaining in the Second Year, and the denominator of which is twelve. Pay
the resulting amount, less applicable withholding, within thirty days of the
Involuntary Termination. For purposes of this subsection (1), only entire months
that remain in the Second Year shall be counted as “remaining,” and any fraction
of a month that remains after the date of the termination shall not be counted
hereunder;
(2)the health benefits set forth in Section 4(a)(i)(3) above, provided, however,
that the twelve (12) month period shall be pro-rated to reflect that number of
months remaining in the Second Year as of the date of termination. For purposes
of this subsection (2), only entire months that remain in the Second Year shall
be counted as “remaining,” and any fraction of a month that remains after the
date of the termination shall not be counted hereunder; and
(3)all stock options granted by the Company to the Executive prior to the Change
of Control shall accelerate and become vested and exercisable as to the number
of shares that would have otherwise vested during the twelve (12) months
following such termination as if the Executive had remained employed by the
Company (or its successor) through such date under the applicable option
agreements to the extent such stock options are outstanding and un-





--------------------------------------------------------------------------------





exercisable at the time of such termination; all restricted stock units granted
by the Company to the Executive prior to the Change of Control shall accelerate
and become vested as to the number of shares that would have otherwise vested
during the twelve (12) months following such termination as if the Executive had
remained employed by the Company (or its successor) to the extent such
restricted stock options are outstanding at the time of such termination; and
all stock subject to a right of repurchase by the Company (or its successor)
that was purchased prior to the Change of Control shall have such right of
repurchase lapse with respect to that number of shares which would have had such
right of repurchase lapse under the applicable agreement within twelve (12)
months of the date of the termination as if the Executive had remained employed
through such date, provided, however, that the twelve (12) month period shall be
pro-rated to reflect that number of months remaining in the Second Year as of
the date of termination. For purposes of this subsection (3), only entire months
that remain in the Second Year shall be counted as “remaining,” and any fraction
of a month that remains after the date of the termination shall not be counted
hereunder.
(b)Termination Apart from a Change of Control. If the Executive’s employment
with the Company terminates other than as a result of an Involuntary Termination
within the twenty-four (24) months following a Change of Control, then the
following provisions shall apply:
(i)Involuntary Termination. If the termination is an Involuntary Termination,
the Executive shall be entitled to the same benefits described in Section
4(a)(i), calculated as if the date of the Change of Control were immediately
following the effective date of the Involuntary Termination, except that for
this purpose Section 4(a)(i)(2) shall be revised to read as follows:
“(2) All stock options granted by the Company to the Executive prior to the
Change of Control shall accelerate and become vested and exercisable as to the
number of shares that would have otherwise vested during the twelve (12) months
following such termination as if the Executive had remained employed by the
Company (or its successor) through such date under the applicable option
agreements to the extent such stock options are outstanding and unexercisable at
the time of such termination; and all stock subject to a right of repurchase by
the Company (or its successor) that was purchased prior to the Change of Control
shall have such right of repurchase lapse with respect to that number of shares
which would have had such right of repurchase lapse under the applicable
agreement within twelve (12) months of the date of the termination as if the
Executive had remained employed through such date.”
(ii)For Cause or Voluntary Termination. If the termination is for Cause or is
not otherwise an Involuntary Termination, then the Executive will not be
entitled to receive severance or other benefits hereunder.
(iii)For avoidance of doubt, receipt of the benefits for an Involuntary
Termination under Section 4(b)(i) shall not preclude the Executive’s receipt of
any additional benefit which is provided under Section 4(b)(v) if such
Involuntary Termination occurs at any time within six (6) months before a Change
of Control.
(c)Accrued Wages and Vacation; Expenses. Without regard to the reason for, or
the timing of, Executive’s termination of employment: (i) the Company shall pay
the Executive any unpaid base salary due for periods prior to the Termination
Date; (ii) the Company shall pay the Executive all of the Executive’s accrued
and unused vacation through the Termination Date; and (iii) following submission
of proper expense reports by the Executive, the Company shall reimburse the
Executive for all expenses reasonably and necessarily incurred by the Executive
in connection with the business of the Company prior to the Termination Date.
These payments shall be made promptly upon termination and within the period of
time mandated by law.
5.Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to the Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
United States Internal Revenue Code (the “Code”), and (ii) would be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
Executive’s benefits under this Agreement shall be either
(a)delivered in full, or
(b)delivered as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.





--------------------------------------------------------------------------------





Any determination required under this section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes. For purposes of making the calculations required by this
section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this section.
6.Successors.
(a)Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform the Company’s obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.
(b)Executive’s Successors. Without the written consent of the Company, Executive
may not assign or transfer this Agreement or any right or obligation under this
Agreement to any other person or entity. Notwithstanding the foregoing, the
terms of this Agreement and all rights of Executive hereunder shall inure to the
benefit of, and be enforceable by, Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
7.Execution of Release Agreement upon Termination. As a condition of receiving
the benefits under Section 4 of this Agreement, the Executive shall within
twenty five days after the Executive’s Termination Date, execute and not revoke
a general release of claims against the Company in form satisfactory to the
Company.
8.Litigation/Audit Cooperation. Following the termination of Executive’s
employment for any reason, Executive shall reasonably cooperate with the Company
or any of its subsidiaries or affiliates (the “Company Group”) in connection
with (a) any internal or governmental investigation or administrative,
regulatory, arbitral or judicial proceeding involving any member of the Company
Group with respect to matters relating to Executive’s employment with or service
as a member of the board of directors of any member of the Company Group other
than a third party proceeding in which Executive is a named party and Executive
and the Company (or the applicable member(s) of the Company Group) have not
entered into a mutually acceptable joint defense agreement (collectively,
“Litigation") or (b) for a two year period following the Termination Date, any
audit of the financial statements of any member of the Company Group with
respect to the period of time when Executive was employed by any member of the
Company Group (“Audit”). Executive acknowledges that such cooperation may
include, but shall not be limited to, Executive making himself available to the
Company or any other member of the Company Group (or their respective attorneys
or auditors) upon reasonable notice for: (i) interviews, factual investigations,
and providing declarations or affidavits that provide truthful information in
connection with any Litigation or Audit; (ii) appearing at the request of the
Company or any member of the Company Group to give testimony without requiring
service of a subpoena or other legal process; (iii) volunteering to the Company
or any member of the Company Group pertinent information related to any
Litigation or Audit; (iv) providing information and legal representations to the
auditors of the Company or any member or any member of the Company Group, in a
form and within a timeframe requested by the Board, with respect to the
Company’s or any member of the Company Group’s opening balance sheet valuation
of intangibles and financial statements for the period in which Executive was
employed by the Company or any member of the Company Group; and (v) turning over
to the Company or any member of the Company Group any documents relevant to any
Litigation or Audit that are or may come into Executive’s possession. The
Company shall reimburse Executive for reasonable travel expenses incurred in
connection with providing the services under this Section 8, including lodging
and meals, upon Executive’s submission of receipts. The Company shall also
compensate Executive for each hour that Executive provides cooperation in
connection with this Section 8 at an hourly rate equal to Executive’s base
salary as of the Termination Date divided by 2080. Executive shall submit
invoices for any month in which Executive performs services pursuant to this
Section 8 that details the amount of time and a description of the services
rendered for each separate day that Executive performed such services. The
Company shall reimburse Executive for such services rendered within fifteen (15)
days of receiving an invoice from Executive.
9.409A Savings Clause. If Executive is a “specified employee” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended by the rules
and regulations issued thereunder by the Department of Treasury and the Internal
Revenue Service (“409A”) as of the date of the Executive’s “separation from
service” within the meaning of Section 409A, Executive shall not be entitled to
any payment or benefit pursuant to Section 4 until the earlier of (i) the date
which is six (6) months after his separation from service for any reason other
than death, or (ii) the date of Executive’s death.





--------------------------------------------------------------------------------





The provisions of this Section 10 shall only apply if, and to the extent,
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A. Any amounts otherwise payable to Executive upon or in the six (6)
month period following the Executive’s separation from service that are not so
paid by reason of this Section 10 shall be paid (without interest) as soon as
practicable (and in all events within thirty (30) days) after the date that is
six (6) months after Executive’s separation from service (or, if earlier, as
soon as practicable, and in all events within thirty (30) days, after the date
of Executive’s death). To the extent that any benefits pursuant to Section 4 or
reimbursements pursuant to Section 5 are taxable to the Executive, any
reimbursement payment due to the Executive pursuant to any such provision shall
be paid to the Executive on or before the last day of the Executive’s taxable
year following the taxable year in which the related expense was incurred. The
benefits and reimbursements pursuant to Section 4 are not subject to liquidation
or exchange for another benefit and the amount of such benefits and
reimbursements that the Executive receives in one taxable year shall not affect
the amount of such benefits or reimbursements that the Executive receives in any
other taxable year. For purposes of this Agreement, a termination of employment
shall mean a “separation from service” under Section 409A.
10.Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Executive, mailed notices
shall be addressed to Executive at the home address which Executive most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.
11. Arbitration.
(a)Any dispute or controversy arising out of, relating to, or in connection with
this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof, shall be settled by binding arbitration to be
held in Santa Clara, California in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association (the “Rules”). The arbitrator may grant injunctions or other relief
in such dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.
(b)The arbitrator(s) shall apply California law to the merits of any dispute or
claim, without reference to conflicts of law rules. The arbitration proceedings
shall be governed by federal arbitration law and by the Rules, without reference
to state arbitration law. Executive hereby consents to the personal jurisdiction
of the state and federal courts located in California for any action or
proceeding arising from or relating to this Agreement or relating to any
arbitration in which the parties are participants.
(c)Executive understands that nothing in this Section modifies Executive’s
at-will employment status. Either Executive or the Company can terminate the
employment relationship at any time, with or without Cause.
(d)EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES ARBITRATION.
EXECUTIVE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF, RELATING TO, OR
IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY,
CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION,
CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE
RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EXECUTIVE
RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING CLAIMS:
(i)ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT,
BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING,
BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION.
(ii)ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL
CONSTITUTION OR STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR
LABOR STANDARDS ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND THE
CALIFORNIA LABOR CODE (except for claims for underlying workers’ compensation
benefits); and
(iii)ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.





--------------------------------------------------------------------------------





12.Proprietary Information and Inventions Assignment Agreement. Executive shall
execute and comply with the terms of the Company’s standard Proprietary
Information and Inventions Assignment Agreement.
13.Miscellaneous Provisions.
(a)Effect of Any Statutory Benefits. If any severance benefits are required to
be paid to the Executive upon termination of employment with the Company as a
result of any requirement of law or any governmental entity in any applicable
jurisdiction, the aggregate amount payable pursuant to Section 4 hereof shall be
reduced by such amount.
(b)Effect of Standard Company Policy or Other Agreements. To the extent that any
severance benefits or payments are required to be paid to the Executive upon
termination of employment with the Company as a result of any standard Company
policy or other existing agreement(s), Executive shall be entitled to the most
favorable of any given benefit (e.g., cash, option vesting, health benefits)
available under any one such source, but shall not be entitled also to cumulate
the same kind of benefit from multiple agreements or policies.
(c)No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Executive may receive from any other source.
(d)Waiver. No provision of this Agreement may be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by the Executive and by an authorized officer of the Company (other than the
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
(e)Integration. This Agreement and any agreements referenced herein represent
the entire agreement and understanding between the parties as to the subject
matter herein and collectively supersede all prior or contemporaneous
agreements, whether written or oral, with respect to the same subject matter,
provided that, for clarification purposes, this Agreement shall not affect any
agreements between the Company and Executive regarding intellectual property
matters or confidential information of the Company.
(f)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.
(g)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(h)Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes.
(i)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but both of which together will constitute one and
the same instrument.
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.


Pixelworks, Inc.


 
Executive






Todd DeBonis
By:
/s/ Steven Moore
 
/s/ Todd A. DeBonis
For:
Bruce Walicek, CEO
 
 






